        Case 5:19-cv-00834-DAE Document 12 Filed 10/15/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

 MALIBU MEDIA, LLC,                         §           SA-19-CV-00834-DAE
                                            §
       Plaintiff,                           §
                                            §
 v.                                         §
                                            §
 JOHN DOE infringer using,                  §
 IP Address 70.121.72.191,                  §
                                            §
       Defendant.                           §

            ORDER GRANTING MOTION TO EXTEND TIME AND
                 ADMINISTRATIVELY CLOSING CASE

             Before the Court is Plaintiff Malibu Media, LLC’s Motion for

Extension of Time to Serve Defendant with a Summons and Amended Complaint.

(Dkt. # 11.) After careful consideration, the Court GRANTS Plaintiff’s motion

and orders Plaintiff to notify this Court of the status of service on or before

February 20, 2020.

             Plaintiff lodged a complaint against Defendant John Doe on July 15,

2019. (Dkt. # 1.) Plaintiff alleges that Defendant is a “persistent online infringer

of Plaintiff’s copyrights” to the adult films distributed through Plaintiff’s

subscription-based website. (See id.) As Defendant can only be identified by an

Internet Protocol (“IP”) address, Plaintiff was granted leave to serve a third-party
        Case 5:19-cv-00834-DAE Document 12 Filed 10/15/19 Page 2 of 3




subpoena on the Internet Service Provider (“ISP”) associated with the IP address

that allegedly downloaded Plaintiff’s copyrighted works. (Dkt. # 7.)

             In the current pending motion, Plaintiff seeks leave to extend the time

for service. (Dkt. # 11.) Plaintiff requests an extension of time to February 20,

2020, as Plaintiff expects to receive the ISP’s response on or about February 10,

2020, and Plaintiff alleges it will need time to conduct an investigation, amend the

complaint, and serve Defendant. (See id.)

             The Court finds good cause to extend the time for service. Under

Rule 4(m) of the Federal Rules of Civil Procedure, a court “must extend the time

for service for an appropriate period” if there is good cause underlying why a

plaintiff failed to serve on time. See also Thompson v. Brown, 91 F.3d 20, 21 (5th

Cir. 1996) (“If good cause is present, the district court must extend time for

service.” (emphasis in original)). Thus, Plaintiff’s motion is GRANTED and the

time for service is extended until February 20, 2020. Should Plaintiff require

additional time, Plaintiff must request another extension of time. This Court also

ORDERS Plaintiff to provide a status update on or before February 20, 2020, and

to provide proof of service.

             Upon review, the Court also finds that an administrative closure of

the case is appropriate. An administrative closure postpones the proceedings in a

case, much like the effect of a stay. See S. La. Cement, Inc. v. Van Aalst Bulk


                                          2
        Case 5:19-cv-00834-DAE Document 12 Filed 10/15/19 Page 3 of 3




Handling, B.V., 383 F.3d 297, 301 (5th Cir. 2004); Mire v. Full Spectrum Lending,

Inc., 389 F.3d 163, 167 (5th Cir. 2014). A case that has been administratively

closed “still exists on the docket . . . and may be reopened upon request of the

parties or on the court’s own motion.” Mire, 389 F.3d at 167.

             The Clerk’s office is DIRECTED to ADMINISTRATIVELY

CLOSE this case pending further order of the Court. The case may be reopened

upon request of any party or on the Court’s own motion.

             IT IS SO ORDERED.

             SIGNED on October 15, 2019.




                                          _____________________________________
                                          David Alan Ezra
                                          Senior United States Distict Judge




                                          3
